Citation Nr: 1527035	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a left femur fracture with traumatic left hip arthritis.  

2.  Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain, including degenerative disc disease.  

3.  Entitlement to an increased rating, to include a compensable rating for radiculopathy of the left lower extremity prior to April 20, 2011, a rating in excess of 10 percent prior to May 24, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was afforded a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

Review of the record, in pertinent part reveals that in an October 2014 rating decision the RO granted a separate rating for left lower extremity radiculopathy and assigned a 10 percent rating effective April 20, 2011.  This rating decision also increased the evaluation of the radiculopathy disability to 20 percent, effective May 24, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There are higher maximum ratings and no waiver has been received.  Therefore, the issues are still on appeal.  

The Veteran has requested an earlier date for a separate rating for radiculopathy.  This will be treated as an increased rating claim because the Veteran's left lower extremity radiculopathy was service-connected with a noncompensable evaluation prior to April 20, 2011 as part of the Veteran's lumbosacral strain disability.  

At the hearing on appeal the Veteran indicated that he had retired or left his last employment secondary to difficulty standing and moving around.  It is unclear whether this represented an attempt to file a claim for individual unemployability.  If the Veteran or his representative wishes to file such a claim, they should do so with specificity at the RO.


FINDINGS OF FACT

1.  The Veteran's left femur disability was manifested by malunion of the femur with moderate disability and flexion of greater than 45 degrees.  

2.  The Veteran's lumbosacral strain was manifested by forward flexion to 45 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees.  

3.  Prior to April 20, 2011, the evidence shows the Veteran's left lower extremity radiculopathy was manifested by numbness in the left leg as early as April 17, 2010.  This more nearly approximates slight incomplete paralysis, but no more.

4.  More than slight incomplete paralysis was shown prior to May 24, 2014 and more than moderate incomplete paralysis thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left femur disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71(a), Diagnostic Code 5255 (2014). 

2. The criteria for a rating in excess of 20 percent for a lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).  

3.  The criteria for a 10 percent rating, but no higher, as of April 17, 2010, but no earlier, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71(a), Diagnostic Code 8720 (2014). 

4.  The criteria for a rating in excess of 10 percent prior to May 24, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71(a), Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2006, August 2008, and April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in October 2006, September 2008, February 2009, March 2009, April 2010, April 2011, and May 2014.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Left Femur with Hip Arthritis

Impairment of the femur is to be rated under the Hip and Thigh Schedule located in 38 C.F.R. § 4.71a.  For malunion of the femur with moderate knee or hip disability, a 20 percent evaluation is warranted.  With malunion and marked knee or hip disability, a 30 percent evaluation is warranted.  For a fracture of surgical neck of the femur, with false joint a 60 percent evaluation is warranted.  For a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) an 80 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

It is noted that there are separately rated impairments of the left knee that are not herein at issue.

VA outpatient treatment from February 2006 showed the Veteran had a mildly antalgic gait and left leg full motor strength.  There was no medial or lateral joint line tenderness and he could internally rotate about 30 degrees and externally rotate about 45 degrees.  

The Veteran was afforded a VA examination in October 2006.  There, he was noted to use no assistive devices.  Examination showed hip flexion to 100 degrees, extension to 0 degrees, adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degree.  There was pain at the extremes of motion and repetitive use caused increased aches, pains, soreness, tenderness, and fatigability.  

December 2007 private treatment showed the left hip had significant warmth, but no localized swelling.  The lateral aspects of the hip/greater trochanter, as well as the groin, were both tender.  Hip flexion was to 110 degrees with pain, adduction was to 15 degrees, abduction to 30 degrees, external rotation was to 20 degrees, and internal rotation was to 10 degrees.  Adduction and abduction strength was 5/5 and hip flexion strength was 4/5.  January and February 2008 records showed similar symptoms.  A March 2008 record showed continued tenderness.  Range of motion was flexion to 100 degrees, abduction to 30 adduction to 10, external rotation to 20, and internal rotation to 10.  There was minimal pain with internal or external rotation of the hip.  Strength with respect to adduction, abduction, and hip flexion was 4/5.  The Veteran was noted to walk with a slight limp.  A May 2008 record showed similar symptoms but with flexion 110 degrees, adduction to 20, and external rotation to 10.  Treatment in August and September 2008 showed similar symptoms and ranges of motion.  

At a September 2008 VA examination, the Veteran complained of constant and chronic pain, achiness in the left thigh, and pain in the left hip.  He noted a giving way sensation to the left hip, but denied locking, heat, or swelling.  He used no assistive devices.  The hip had no deformities or ankylosis.  There was tenderness to palpation overlying the greater trochanter of the lateral femur.  Flexion was to 100 degrees, extension to zero degrees, abduction was to 45 degrees, adduction was to 25 degrees, external rotation was to 50 degrees, and internal rotation was full to 40 degrees. There was pain on motion.  Strength of the left hip and also the left knee was +5/5 when compared to the right side.  On repetition, there was increased pain, but the same ranges of motion.  No flareups were noted.

An April 2010 VA left leg examination showed pain, weakness, stiffness, instability, giving way, and lack of endurance.  Daily weight bearing and activity caused flareups which were constant with high impairment. The Veteran was noted to use a cane.  There was no dislocation, subluxation, or abnormal bone movement.  Flexion was to 110 degrees, extension to zero, adduction to 20, abduction to 30, external rotation to 20, and internal rotation to 30.  He was noted to have painful motion, fatigue, instability, weakness, tenderness, and guarding of movement. There were no changes after repetitions except that internal rotation decreased to zero.

Private treatment in May 2011 showed continued pain and tenderness.  Flexion was to 100 degrees, internal and external rotation were to 10 degrees each, abduction was to 30 degrees, and adduction was to 20 degrees.  Strength was full, but there was a slight limp.  

A May 2014 VA examination showed muscle strength of the hip flexion as 4/5, knee extension 4/5, ankle plantar flexion 4/5, ankle dorsiflexion 4/5, and great toe extension 4/5.

Here, the Veteran has malunion with moderate hip disability in the form of limitation of motion.  The Veteran also has symptoms such as pain on motion, fatigue, instability, weakness, tenderness, and guarding of movement.  There is no medical evidence of marked hip disability.  There is no evidence of nonunion of the femur.  The Veteran has stated he believes his disability is "marked" but he does not have the education or training to make a complex medical decision such as this one.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran does not have ankylosis or a hip flail joint and therefore, Diagnostic Codes 5250 and 5254 cannot apply.  The Veteran does have limitation of motion, but the highest rating for limitation of extension, abduction, adduction, and rotation is 20 percent.  As the disability is already rated at 20 percent, the Veteran cannot be assigned a higher rating under Diagnostic Codes 5251 and 5253.  As the Veteran's flexion is greater than 45 degrees, a higher rating also cannot be assigned under Diagnostic Code 5252.  Furthermore, the Veteran is separately rated for his left knee meniscectomy and degenerative joint disease disabilities at 10 percent each.  To rate the same manifestations of a disability twice under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, the Board will not consider the Veteran's knee disability symptoms when assigning a femur disability rating.  For the above reasons, the Board cannot assign an increased rating for the Veteran's left femur disability.  

Lumbosacral Strain

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  
 
Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  

The Veteran was afforded a VA back examination in October 2006.  The examination did not show any increased kyphosis or scoliosis.  Forward flexion was to about 80 degrees, extension was to zero degrees, bilateral lateral flexion and rotation were each 20 degrees with pain throughout especially over the extremes of motion.   Repetitive use caused increasing aching pain, soreness, tenderness, and fatigability.  Flare ups periodically caused a worsening of symptoms.  The neurological examination was normal and there were no incapacitating episodes in the past year.  

A November 2006 addendum noted that the gait and toe and heel walking were normal.  The Veteran was able to squat without difficulty, but he used a back brace.  Muscle strength was 5/5 with no muscle atrophy and good tone.

Private treatment in December 2007 noted localized tenderness, but no swelling of the spine.  Forward flexion was to 70 degrees with some pain.  Reflexes were symmetric at the knee and at the ankle and muscle strength was 5/5.  January and February 2008 records showed similar symptoms.  

A VA examination in September 2008 showed the left leg was approximately 2 centimeters shorter than right.  The Veteran's gait was slow and antalgic. He used no assistive devices and had no gross deformity or ankylosis.  There was tenderness to palpation on the left side from the level of L3-S1, but no palpable spasming. Forward flexion was to 80 degrees, extension was to 10 degrees, bilateral lateral flexion and rotation were each to 20 degrees.  There was pain on motion.  Repetitions showed increased pain with all ranges of motion but the same ranges of motion.  There were no incapacitating episodes over the past 12 months.

A VA examination in February 2009 showed forward flexion to 70 degrees, extension to 10, bilateral flexion and rotation to 20.  There was no additional limitation of motion from DeLuca factors.  There were no incapacitating episodes in the last year, but the Veteran did miss 3 days of work due to severe pain. 

An April 2010 VA examination showed constant back pain, moderate stiffness in the morning, and cramps lasting several days multiple times per year.  The Veteran was noted to have an unsteady walk, and had fallen previously. He had an antalgic gait and callosities on his feet.  He was noted to have pain and difficulty bending and squatting.   His forward flexion was to 80 degrees, extension to 10, bilateral lateral flexion and rotation to 30.  He had pain, fatigue, weakness, lack of endurance and muscle spasm. There were no changes on repetitions and no incapacitating episodes in last year.  

Private treatment in May 2011 showed there was localized tenderness in the lumbar spine, but no swelling.  Range of motion was noted to be age-appropriate and without pain, but no measurements were given.  

A May 2014 VA examination showed constant and chronic back pain, increasing with use.  Forward flexion was to 45 degrees, extension was to 0 bilateral lateral flexion was to 15, and bilateral lateral rotation was to 10.  There was pain on motion, but no changes after repetitions.  The examiner found intervertebral disc syndrome, but no incapacitating episodes in the last year.  The Veteran used braces and a cane constantly. The Veteran did not report and there was no objective evidence to show that pain weakness fatigability or incoordination significantly limited his functional ability during flare-ups or when the low back was used repeatedly over a period of time.  

Here, the Veteran's lumbosacral symptoms manifest in at worst, 45 degrees of forward flexion, extension to 0 bilateral lateral flexion to 15, and bilateral lateral rotation to 10.  There are also other symptoms such as pain, fatigue, weakness, lack of endurance and muscle spasm.  Radiculopathy is rated separately and will be discussed below.  At no point is forward flexion 30 degrees or less and there is no evidence of ankylosis of the spine.  In his testimony, the Veteran noted several flareups per year that caused him to be bedridden or incapacitated.  This is in contradiction with the medical evidence in the May 2014 examination which noted intervertebral disc syndrome, but no incapacitating episodes in the past year.  Furthermore, the only evidence in the record is that the Veteran missed three days of work in 2009.  The Veteran is competent, but not credible to describe this symptom he has personally experienced it, but it is contradicted by other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, this statement carries little probative weight.  For the foregoing reasons, the Board cannot grant an increased rating for the Veteran's lumbosacral disability.   

Left Lower Extremity Radiculopathy

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.  Diagnostic Code 8720, neuritis of the sciatic nerve, is rated under Diagnostic Code 8520.  Diagnostic Code 8520 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720.   

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

VA outpatient treatment from February 2006 showed the Veteran was sensate to light touch throughout his left leg.  

VA examination in October 2006 showed some radicular pain.  VA examination in November 2006 showed no sensory or motor deficits.  

Private treatment in December 2007 showed a sensory examination was within normal limits.  

A September 2008 VA back examination showed a positive straight leg raise test on the left.  Deep tendon reflexes were +2/4 and equal bilaterally.  There were no gross sensory deficits to light touch noted, but there was radiation of pain down to left foot.  

A February 2009 VA back examination showed that the Veteran passed all neurological, motor, and muscle tests and that his reflexes were full.

An April 2010 VA examination noted some numbness and weakness in the left leg.  Despite this, lower extremity motor function and sensory function were normal.  Reflexes were abnormal +1.  The examination also noted there were no neurological issues.  

Private treatment in April 2011 noted decreased sensation over the thigh, but that the sensory examination was within normal limits.  

A May 2014 VA examination showed that reflexes were hypoactive bilaterally. The sensory examination was normal, with positive straight leg raise test of the left.  The examiner noted moderate left lower extremity radiculopathy, mild paresthesia/dysthesias, and mild numbness bilaterally.

Here, the Veteran's radicular pain is first noted in October 2006.  Despite the radicular pain, there is no evidence of sensory, motor, or neurological deficits until the April 17, 2010 VA examination.  There, the examiner noted some numbness in the left leg.  Despite this, the examiner marked the sensory and motor examinations as normal.  Giving the Veteran the benefit of the doubt, his radiculopathy first manifested as compensable on April 17, 2010.  Therefore, he should have a separate 10 percent rating, but no more, starting on that date.  From April 17, 2010 to May 24, 2014, there is continued evidence of decreased sensation, but no evidence of symptoms warranting a higher evaluation.  At the May 24, 2014 VA examination, the examiner opined that the radiculopathy was "moderate" in nature.  There is no medical evidence regarding radiculopathy since that examination.  The Veteran has stated that his leg sometimes drags, but he does not have the medical expertise to relate this to his radiculopathy instead of another disability and this symptom is not found in the medical record.  Therefore, the Board cannot grant an increased rating for radiculopathy for the period prior to or after May 24, 2014.  

As noted above, the Veteran gave lay statements in writing and at his April 2015 hearing.  The Veteran opined that he had marked knee and hip impairment. He noted several flareups per year that caused him to be bedridden or incapacitated. He stated that his only relief from pain was with steroid injections. The Veteran also opined that his radiculopathy was at least moderate and that his leg sometimes drags.  

In denying entitlement to increased ratings for the left femur and lumbosacral disabilities, the Board considered whether a higher evaluation of the disabilities was warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss. Moreover, the Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41. Here, there is no additional functional loss, and therefore DeLuca does not apply.

Staged ratings are already in effect.  The Veteran's symptoms do not warrant further staging as they are unchanged during the each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by or are analogous to the rating schedule.  As outlined above, the Veteran has lumbosacral strain limitation of motion and pain on motion, left femur fracture residuals with hip arthritis, and left lower extremity radiculopathy.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a and 4.124a, Diagnostic Codes 5237, 5255, and 7820.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5237, 5255, and 7820 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims of increased ratings, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating in excess of 20 percent for a left femur fracture with traumatic left hip arthritis is denied.  

Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain, including degenerative disc disease is denied.  

Entitlement to an increased rating of 10 percent, but no higher, for radiculopathy of the left lower extremity is granted from April 17, 2010 but no earlier, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to May 24, 2014, and in excess of 20 percent thereafter, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


